Citation Nr: 1645051	
Decision Date: 11/23/16    Archive Date: 12/09/16

DOCKET NO.  06-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for cervical spine muscle spasms (neck).

2. Entitlement to service connection for left upper extremity radiculopathy.

3. Entitlement to service connection for carpal tunnel syndrome.

4. Entitlement to service connection for lumbosacral degenerative disc disease (back).

5. Entitlement to service connection for bilateral L5-S1 radiculopathy.

6. Entitlement to service connection for osteoarthritis.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).

8. Entitlement to service connection for ischemic heart disease.

9. Entitlement to service connection for hypertension.

10. Entitlement to service connection for type II diabetes mellitus.

11. Entitlement to an increased disability rating for anxiety neurosis in schizoid personality, currently rated as 50 percent disabling.

12. Entitlement to an increased disability rating for fibromyositis of the lumbar paravertebral muscles, currently rated as 20 percent disabling.

13. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.

In a March 2006 rating decision, the RO denied service connection for cervical spine muscle spasms, carpal tunnel syndrome, lumbosacral degenerative disc disease, bilateral L5-S1 radiculopathy, and osteoarthritis. In October 2009, the Board remanded the case to the RO for additional action. In an August 2014 rating decision, the RO denied service connection for left upper extremity radiculopathy, PTSD, ischemic heart disease, hypertension, and diabetes. The RO also continued a 50 percent disability rating for anxiety neurosis in schizoid personality and a 20 percent rating for fibromyositis of the lumbar paravertebral muscles, and denied a TDIU.

The issues of service connection for cervical spine muscle spasms, left upper extremity radiculopathy, carpal tunnel syndrome, osteoarthritis, ischemic heart disease, hypertension, and diabetes, the issues of ratings for psychiatric and low back disabilities, and the issue of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Lumbosacral degenerative disc disease developed due to back injury in service or due to a service-connected lumbar muscle disability.

2. Bilateral L5-S1 radiculopathy developed due to back injury in service or due to a service-connected lumbar muscle disability.

3. The Veteran has PTSD related to stressors during his service in Vietnam.


CONCLUSIONS OF LAW

1. Lumbosacral degenerative disc disease was incurred in service or is proximately due to service-connected lumbar muscle disability. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. Bilateral L5-S1 radiculopathy was incurred in service or is proximately due to service-connected lumbar muscle disability. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.

3. PTSD was incurred as a result of events during service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbosacral Degenerative Disc Disease and Bilateral L5-S1 Radiculopathy

The Veteran contends that he has lumbosacral degenerative disc disease and bilateral L5-S1 radiculopathy, and that each of those disorders was incurred in service or is related to the low back disability for which service connection is established, which has been described as fibromyositis of the lumbar paravertebral muscles.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The United States Court of Appeals for Veterans Claims (Court) has stated that the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record. Every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the Veteran's service, in treatment in February 1966, he reported back pain. The treating clinician's impression was myalgia of the back. In June, July, and September 1967, he reported lumbar pain since an injury in early 1967. A clinician noted some spasticity and tenderness of the right lumbar paravertebral muscles. In an October 1967 medical history, he reported recurrent back trouble secondary to a fall in Vietnam. 

Shortly after his separation from service, the RO sought, and the Board granted, service connection for a low back disorder. The RO described the disorder as fibromyositis of the lumbar paravertebral muscles. In September 1968, private neurosurgeon R. C., M.D., noted the Veteran's report that during service he slipped and sustained low back injury. Dr. C. observed evidence of pain with motion of the lumbar spine. The Lasegue test produced lumbar pain. Dr. C.'s impression was of a probable herniated lumbar disc at L4-L5.

VA and private medical records from the 1970s and later reflect ongoing reports of low back pain. On VA examination in June 1973, there was evidence of low back pain radiating into the left leg. In January 1999, MRI showed L5-S1 disc herniation. On VA examination in October 1999, the Veteran reported that low back pain radiated down his legs, and that he had decreased strength in his lower extremities. The examiner expressed the opinion that the Veteran's herniated nucleus pulposus "could or could not be" secondary to his service connected back condition, noting documentation that he had chronic low back pain after back trauma.

In June 2005, private neurologist J. R.-P., M.D. wrote that the Veteran had degenerative lumbosacral changes. Dr. R.-P. wrote in April 2006 and June 2007 that he saw the Veteran for problems including lumbar radiculopathy.

On VA examination in October 2014, the examiner expressed the opinion that it is less likely than not that the Veteran's lumbar discogenic disease is secondary to his lumbar paravertebral fibromyositis or is due to his service. The examiner explained that the discogenic disease had a different pathophysiology that is unrelated to the fibromyositis, and is related to expected changes of the normal aging process.

There is mixed evidence as to the likelihood that lumbar disc disease and lower extremity radiculopathy is part of or due to the Veteran's service-connected lumbar muscle disorder. Dr. C.'s finding of a probable herniated disc in 1968, soon after the Veteran's service, helps to support such a connection. There is further support in treatment records over the years that reflect low back pain accompanied by symptoms radiating into the lower extremities. The 1999 VA examiner's "could or could not be" is an expression of approximate balance of positive and negative evidence; while the 2014 VA examiner found such a connection less likely than not. The Board finds that the evidence that lumbar disc problems and radiculopathy started in service or developed from the service-connected low back disorder is at least as persuasive as the evidence against such a relationship. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for lumbosacral degenerative disc disease and for bilateral L5-S1 radiculopathy.

PTSD

Shortly after separation from service in 1967, the Veteran sought service connection for a nervous condition, and the RO granted service connection for acquired psychiatric disability, described as anxiety reaction. The RO later changed the description of the service-connected disorder to anxiety neurosis in schizoid personality. In April 2013, the Veteran submitted a claim addressing several issues, including requesting an increased rating for PTSD. The RO addressed that submission as a claim for service connection for PTSD. The RO denied service connection in an August 2014 rating decision, and the Veteran appealed that decision.

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran's service records reflect that he served in Vietnam, with duties as a marine vehicle mechanic.

In February 2013, private psychologist W. J. A., Psy. D., reviewed records of mental health evaluations and treatment of the Veteran, and evaluated the Veteran. The Veteran reported traumatic events during his service in Vietnam. He related symptoms of persistent reexperiencing of events in Vietnam, persistent avoidance or numbing, and persistent arousal. Dr. A. diagnosed PTSD related to events during the Veteran's service.

In an April 2014 statement, the Veteran reported that during his service in Vietnam his base was threatened with and came under mortar attacks. He stated that service members were killed in an attack, and that he fell and sustained injuries during an attack. He also reported that saw service members shot in the air.

In May 2014 the Veteran reported for a VA PTSD examination. During the examination, however, he expressed that he felt too anxious to continue the examination, and he ended the examination before it was completed.

Although the 2014 VA PTSD examination was not completed, the 2013 private evaluation by Dr. A. is detailed and thorough, and addresses considerations relevant to a diagnosis of PTSD. That evaluation constitutes sufficient medical evidence diagnosing the Veteran with PTSD and linking current PTSD symptoms to stressors during service. The stressors during service that the Veteran has reported are consistent with the circumstances of his service in Vietnam. His reports are sufficient to establish that those stressors occurred. The Board therefore grants service connection for PTSD.

In any event, as the Veteran is already service connected for an anxiety neurosis in schizoid personality, currently rated as 50 percent disabling, it is unclear that this finding will provide the Veteran more VA compensation.  The problems the Veteran has with his PTSD & anxiety neurosis will have to be addressed in a single evaluation.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in letters issued in 2001 through 2014. In those letters, the RO notified him what information was needed to substantiate claims for service connection and increased disability ratings. The letters also addressed how VA assigns effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time. The RO substantially fulfilled the instructions in the 2009 Board remand.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

ORDER

Entitlement to service connection for lumbosacral degenerative disc disease is granted.

Entitlement to service connection for bilateral L5-S1 radiculopathy is granted.

Entitlement to service connection for PTSD is granted.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the issues of service connection for cervical spine muscle spasms, left upper extremity radiculopathy, carpal tunnel syndrome, osteoarthritis, ischemic heart disease, hypertension, and diabetes, the issues of ratings for psychiatric and low back disabilities, and the issue of a TDIU.

The Veteran contends that he has cervical spine muscle spasms that are related to his service-connected low back disability. In an October 2014 VA medical examination, the examiner expressed an opinion that it is less likely than not that the Veteran's cervical disorder is related to his low back disability or his service. However, that examination report did not address, and the record does not contain evidence addressing, the likelihood that his low back disability has aggravated his cervical spine muscle spasms. The Board is remanding the issue for a new VA examination with file review and opinions as to the likely etiology of his cervical spine muscle spasms, including aggravation of the cervical spine muscle spasms by the low back disability.

The Veteran contends that he has left upper extremity radiculopathy that began in service or is attributable to or worsened by service-connected musculoskeletal disorders. During service he was treated in December 1965 for a left shoulder injury. Reports of medical history and examination on separation from service in 1967 do not reflect any report of symptoms affecting his left upper extremity. He has not had a VA examination that addressed the nature and likely etiology of any current left upper extremity radiculopathy. The Board is remanding the issue for a VA examination with file review and opinions as to the likely etiology of the claimed left upper extremity described as radiculopathy.

The Veteran filed a claim for service connection for carpal tunnel syndrome. During service he had treatment in January 1967 for a twisting injury of his left wrist. The treating clinician's impression was sprain. In June 2005, April 2006, and June 2007, private neurologist Dr. R.-P. wrote that the Veteran had bilateral carpal tunnel syndrome. The claims file does not contain any evidence addressing the likely etiology of his carpal tunnel syndrome, and the Veteran has not had a VA examination addressing that question. The Board is remanding the issue for a VA examination with file review and opinion to address that question.

In September 2005, the Veteran, through his representative, submitted a claim for service connection for multiple disorders including osteoarthritis. That claim followed a June 2005 report from Dr. R.-P. that provided a list of the Veteran's disorders, including osteoarthritis. The Veteran has an appeal pending for service connection for cervical spine musculoskeletal disability, possibly including osteoarthritis. 

The Board, in the above decision, resolved his appeal for service connection for osteoarthritis or other musculoskeletal disorder of the lumbosacral spine (back).  The assembled information leaves a question as to whether the Veteran is seeking service connection for osteoarthritis that is generalized, and affects joints other than the spinal joints. The Board is remanding the issue for the RO to ask the Veteran to clarify the joints and areas he claims are affected by the osteoarthritis that is the subject of his service-connected claim.

The Veteran contends that he has ischemic heart disease that is related to his exposure to herbicides during service. Under certain circumstances, service connection for specific diseases, including ischemic heart disease, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015). 

For those purposes, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e). Ischemic heart disease does not include hypertension or other peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 2.

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). The Veteran's service records reflect that he served in Vietnam for about a year in 1966 and 1967. Therefore he is presumed to have been exposed to herbicides during service. Service connection is presumed for any ischemic heart disease that he has; but the record leaves a question as to whether or not he has ischemic heart disease. He has not been treated for heart disease. A private chiropractor who saw him in February 2013 found that ECG screening was strongly suggestive of ischemic heart disease, and recommended that a cardiologist be asked to further the diagnosis. A VA physician who examined the Veteran in May 2014, with examination including EKG, concluded that he did not have ischemic heart disease. The Board is remanding the issue for a VA specialty examination by a cardiologist, with file review and opinion clarifying whether the Veteran has ischemic heart disease.

The Veteran contends that he has hypertension that began in service or is secondary to diabetes and heart disease, which in turn he claims are service connected. Medical records do not show hypertension during his service or compensably disabling hypertension during the year following his service. Medical records show diagnosis and treatment of hypertension from 2008 forward. A private chiropractor who saw him in February 2013 opined that his hypertension is related to his diabetes and heart disease. The Veteran has not had a VA medical examination or opinion addressing the likely etiology of his hypertension. The Board is remanding the issue for a VA examination with file review and opinion to address that question.

The Veteran contends that he has type II diabetes mellitus that is related to his exposure to herbicides during service. The Veteran is not in treatment for diabetes. In other medical treatment in 2004, there was a finding of impaired fasting glucose. In February 2013, a private chiropractor found that testing showed type II diabetes mellitus. On VA examination in May 2014, the examining physician found that testing did not show type II diabetes mellitus. As the medical records leave a question as to whether or not the Veteran has diabetes, the Board is remanding the issue for a VA specialty examination by an endocrinologist, with file review and opinion clarifying whether he has diabetes.

The Veteran appealed the August 2014 rating decision continuing a 50 percent disability rating for the psychiatric disorder described as anxiety neurosis in schizoid personality. In the present decision, above, the Board grants service connection for PTSD. The Board is remanding the psychiatric disability rating issue for a new VA psychiatric examination so that, in effectuating the grant of service connection for PTSD and assigning a rating or ratings for the Veteran's service-connected psychiatric disorders, the RO may consider the current manifestations and effects of those disorders. As the Veteran has a pending claim for a TDIU, the examination report should address the effects of the Veteran's psychiatric disorders on his capacity for employment.

The Veteran appealed the August 2014 rating decision continuing a 50 percent disability rating for the low back disability described as fibromyositis of the lumbar paravertebral muscles. In the present decision, above, the Board grants service connection for lumbosacral degenerative disc disease. The most recent VA examination of the Veteran's spine, performed in July 2014, addressed manifestations relevant to rating a lumbar muscle disorder, but not manifestations relevant to rating intervertebral disc disease. The Board is remanding the rating issue for a new lumbar spine examination to determine all the relevant current manifestations. As the Veteran has a pending claim for a TDIU, the examination report should address the effects of the Veteran's lumbar spine disorders on his capacity for employment.

The Veteran appealed the August 2014 rating decision denying a TDIU. In the present decision, above, the Board grants service connection for lumbosacral degenerative disc disease, bilateral L5-S1 radiculopathy, and PTSD. The effects of those disorders on the Veteran's capacity for employment are relevant to his TDIU claim. The Board is remanding the TDIU issue for the RO to readjudicate after effectuating the Board's grants of service connection and assigning ratings for those disorders.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to clarify whether what joints or areas are affected by the osteoarthritis for which he has claimed service connection. Ask him to indicate whether he contends that injury or disease in service or another service-connected disability led to or aggravated osteoarthritis that affects his joints in general, or affects joints other than his spine. Ask him to specify which joints, if any, besides his spinal joints he contends are affected.

2. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current disorders of the cervical spine area and left upper extremity and of current carpal tunnel syndrome, and the current manifestations of lumbosacral musculoskeletal disorders. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to discuss and explain the rationale underlying his or her opinions.

Ask the examiner to provide diagnoses for any current musculoskeletal disorder of the cervical spine area and any neurological or musculoskeletal disorder affecting the left upper extremity. Ask the examiner to note the manifestations of carpal tunnel syndrome that were noted in private treatment in 2005 and 2007.

With regard to each current cervical spine area disorder, ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder: (A) is proximately due to or the result of his low back disability including fibromyositis of the lumbar paravertebral muscles; (B) has been aggravated by his low back disability; or (C) was incurred or aggravated during his military service in 1965 through 1967.

With regard to each current neurological or musculoskeletal disorder affecting the left upper extremity, ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder: (A) was incurred or aggravated by left shoulder injury in December 1965 or other injury, disease, or events during military service in 1965 through 1967, or (B) is proximately due to or the result of, or has been aggravated by, another musculoskeletal or neurological disorder. Ask the examiner, if he or she finds a relationship between current left upper extremity disorder and another disorder, to identify the related disorder.

With regard to carpal tunnel syndrome, ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder: (A) was incurred or aggravated by left wrist sprain in January 1967 or other injury, disease, or events during military service in 1965 through 1967, or (B) is proximately due to or the result of, or has been aggravated by, another musculoskeletal or neurological disorder. Ask the examiner, if he or she finds a relationship between current left upper extremity disorder and another disorder, to identify the related disorder.

With regard to lumbosacral musculoskeletal disorders and degenerative disc disease, ask the examiner to report on the current manifestations and effects of those disorders, including ranges of motion and the total duration over the twelve months preceding the examination of any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician. Ask the examiner to discuss the effects of the low back disorders on the Veteran's capacity for employment, including securing and following a substantially gainful occupation.




3. Schedule the Veteran for a VA medical examination by a cardiologist to clarify whether or not he has ischemic heart disease. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, and to examine the Veteran, performing any testing necessary to determine whether he has ischemic heart disease. Inform the examiner that, for VA benefits purposes, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina; and that for those purposes ischemic heart disease does not include hypertension or other peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

Ask the examiner to state whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran has ischemic heart disease. Ask the examiner to discuss and explain the rationale underlying his or her conclusion.

4. Schedule the Veteran for a VA medical examination to address the likely etiology of his hypertension. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, and to examine the Veteran. Ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's hypertension: (A) was incurred or aggravated during his military service in 1965 through 1967; (B) is proximately due to or the result of any current diabetes and/or any current heart disease; or (C) has been aggravated by any current diabetes and/or any current heart disease. Ask the examiner to discuss and explain the rationale underlying his or her opinions.

5. Schedule the Veteran for a VA medical examination to clarify whether or not he has diabetes, including type II diabetes mellitus.  Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, and to examine the Veteran, performing any testing necessary to determine whether he has type II diabetes mellitus or any other type of diabetes. Ask the examiner to state whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran has diabetes. Ask the examiner to discuss and explain the rationale underlying his or her conclusion.

6. Schedule the Veteran for a VA mental disorders examination to address the current manifestations of his psychiatric disorders, including anxiety neurosis and PTSD. Provide the Veteran's claims file to the examiner. Ask the examiner to report on the current manifestations of the Veteran's psychiatric disorders. Ask the examiner to discuss the effects of those disorders on the Veteran's capacity for employment, including securing and following a substantially gainful occupation.

7. Thereafter, perform any additional development of evidence deemed necessary, and then reconsider the remanded service connection and increased rating claims.

8. After reconsidering the remanded service connection and increased rating claims, and effectuating the service connection claims granted by the Board, reconsider the claim for a TDIU.

9. If any of the remanded claims is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Then return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


